Case 8:19-cv-00602-WFJ-CPT Document 29 Filed 05/15/19 Page 1 of 2 PagelD 121

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
IN ADMIRALTY
INTERNATIONAL SHIP REPAIR
AND MARINE SERVICES, INC.,
Plaintiff, CASE NO.: 8:19-cv-00602-WFJ-CPT

¥5.

BARGE B. 285,
Defendant, in rem.

/

 

JOINT NOTICE OF SETTLEMENT

Plaintiff, International Ship Repair and Marine Services, Inc., and Defendant, Barge B.
285, in rem, (jointly the “Parties”), hereby respectfully submit this Notice of Settlement, and
inform the court as follows:

1. The Parties give notice to the Court they have reached a tentative settlement
agreement in the above-captioned matter.

2. Accordingly, once the Parties have finalized the details and complied with the
obligations therein, they will submit a Stipulation of Dismissal with Prejudice and will therein

request the case be dismissed and closed.

[SIGNATURE BLOCK ON THE FOLLOWING PAGE]

 
Case 8:19-cv-00602-WFJ-CPT Document 29 Filed 05/15/19 Page 2 of 2 PagelD 122

Respectfully submitted,

/s/ Paul E. Parrish

PAUL E. PARRISH, ESQ.
Florida Bar No.: 373117
paul.parrish(@ gray-robinson.com
GRAY ROBINSON, P.A.

1795 West Nasa Blvd.
Melbourne, Florida 32901

Tel: (321) 727-8100

Fax: (321) 984-4122

Counsel for Plaintiff, International Ship
Repair and Marine Services, Inc.

Webbie

R@BERT B. BIRTHISEL

Florida Bar No: 906654

JULES V. MASSEE

Florida Bar No: 41554
jmassee(@hamiltonmillerlaw.com
WHITTNI M. HODGES

Florida Bar No: 095602
whodges@hamiltonmillerlaw.com
HAMILTON, MILLER & BIRTHISEL, LLP
100 S. Ashley Drive, Suite 1210
Tampa, Florida 33602

Tel: 813-223-1900 / Fax: 813-223-1933
Counsel for Defendant, in rem
